Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 23, 2016

                                      No. 04-16-00498-CV

                                IN THE MATTER OF B.M.G.,

                  From the 386th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015JUV00638
                           Honorable Laura Parker, Judge Presiding


                                         ORDER

        On August 4, 2016, appellant B.M.G. filed a notice of appeal in this court. See TEX. R.
APP. P. 25.1(a). On the same day, a deputy clerk of this court notified Appellant in writing that
our records do not show that the $205.00 filing fees have been paid. Further, our records do not
conclusively establish that Appellant is excused by statute or rule from paying the filing fees.
See id. R. 5 (requiring fees in civil cases); id. R. 20.1 (waiving fees if indigence established).
The clerk’s August 12, 2016 letter warned Appellant that if the filing fees were not paid by
August 22, 2016, the appeal could be stricken by the court. To date, this court has not received
payment or an affidavit of indigence. See id. R. 20.1(c)(1).
       The clerk’s letter also advised Appellant that the docketing statement must be filed with
this court by August 22, 2016. See id. R. 32.1; 4TH TEX. APP. (SAN ANTONIO) LOC. R. 5.2,
available at http://www.txcourts.gov/4thcoa/practice-before-the-court/local-rules.aspx. To date,
no docketing statement has been filed. Appellant must file a docketing statement within TEN
DAYS of the date of this order.
        We ORDER appellant B.M.G. to show cause in writing within TEN DAYS of the date of
this order that either (1) the $205.00 filing fees have been paid, or (2) Appellant is entitled to
appeal without paying the filing fees. If Appellant fails to respond within the time provided, this
appeal will be dismissed. See TEX. R. APP. P. 5, 42.3(c); In re W.J.C., No. 04-05-00532-CV,
2005 WL 3477883 (Tex. App.—San Antonio Dec. 21, 2005, no pet.) (mem. op.).
       All other appellate deadlines are SUSPENDED pending further order of this court.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court